PER CURIAM.
Appellant challenges his convictions and sentences for two counts of robbery with a firearm. We affirm appellant’s convictions. The trial court sentenced appellant on each count as a habitual violent felony offender to life imprisonment with a fifteen year mandatory minimum term. The court imposed the sentences, including the mandatory minimum terms, consecutively. We reverse the imposition of consecutive mandatory minimum sentences because both offenses arose from a single criminal episode. We remand this cause with directions to make the mandatory minimum sentences concurrent. See Daniels v. State, 595 So.2d 952 (Fla.1992). We affirm appellant’s sentences in all other respects.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, C.J., and POLEN, J., concur.
WALDEN, JAMES H., Senior Judge, dissents without opinion.